DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 6/17/2022 is acknowledged.
Claims 1,10,19, and 20 are amended.
Claims 7-9 are cancelled.
Claims 21-23 are new.
Claims 1-6 and 10-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 states the failure information message comprises: a SCGFailureInformation message, a SCGFailureInformationNR message, or a SCGFailureInformationEUTRA message.  Claim 1, as amended, defines the a failure information message as being relative to a first base station of a primary cell group and thus the above listed failure information messages in claim 13 would be indefinite because they are directed towards a secondary cell group.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,11-14, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (WO 2021019472 – citing from EP4007337 as a translation) in view of Wu (US 20150296438).
Re claim 1:
Takahashi discloses detecting, by a processing system including at least one processor of an endpoint device, a radio link failure for a radio link between the endpoint device and a first base station of a cellular network, wherein the first base station comprises a base station of a primary cell group associated with the endpoint device (Para.[110]  of one or more network nodes having a base station and Fig.4 ref. S103 MCG failure happens and Para.[0050]  At step S103, the UE, the connection between which and the MN and the SN is active, detects an MCG failure and Para.[0024]  A group of serving cells associated with a communication node (master node, MN) that provides a control plane connected to the core network is called a master cell group (MCG). The MCG includes a primary cell (hereinafter, a PCell)); 
determining, by the processing system, location information of the endpoint device, wherein the location information includes at least a coordinate position of the endpoint device (Para.[0054]  The UE may include, in the MCGFailurelnformation, positional information indicating the position of the UE itself at the time when the UE detected an MCG failure such as the positional information obtained by using a global navigation satellite system (GNSS) or failedPCelllD. The UE may include Locationlnfo illustrated in Fig. 6 in the MCGFailurelnformation); 
determining, by the processing system, (Fig.6 ref. measResultFreqList and measResultSCG-Failure-r16 OCTET STRING (CONTAINING MeasResultMCG-Failure)); and 
transmitting, by the processing system to a second base station, a failure information message containing the base station identifier, the frequency identifier, and the location information of the endpoint device, wherein the second base station comprises a base station of a secondary cell group associated with the endpoint device (Fig.4 ref. S104 MCG failure information and Para.[0051]  At step S104, the UE transmits the MCG failure information to the SN and Para.[0025]  A group of serving cells associated with a communication node (secondary node, SN) that does not provide a control plane connected to the core network but provides additional resources to terminals is called a secondary cell group (SCG).).
Takahashi does not explicitly disclose a base station identifier that identifies the first base station.
Wu discloses a base station identifier that identifies the first base station (Para.[0038]  For example, the information of the measurement result may include at least one of global cell identity, physical cell identify and carrier frequency of each of the at least one cell to identify the at least one cell of the secondary BS to which the measurement result(s) correspond).
As shown above, Wu discloses transmitting a base station identifier in a failure information message.  Although Wu discloses the failure information is a SCGFailureInformation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the base station identifier in a MCG failure information message because both the SCGFailureInformation and MCGFailureInformation are messages to indicate failure information for a cell group.
Takahashi and Wu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to include a base station identifier as taught by Wu in order to handle link failure in a wireless communication system (Wu Para.[0003]).
Re claim 2:
Takahashi discloses wherein the detecting the radio link failure includes detecting a type of the radio link failure (Para.[0054]  In the case where the UE has detected a random-access procedure failure in the MAC layer of the MCG, the UE sets randomAccessProblem in the failureType. In the case where the UE has detected that the number of retransmissions exceeded its maximum number in the RLC layer of the MCG, the UE sets rlc-MaxNumRetx in the failureType.).
Re claim 3:
Takahashi discloses wherein the failure information message further includes the type of the radio link failure (Para.[0054]  In the case where the UE has detected a random-access procedure failure in the MAC layer of the MCG, the UE sets randomAccessProblem in the failureType. In the case where the UE has detected that the number of retransmissions exceeded its maximum number in the RLC layer of the MCG, the UE sets rlc-MaxNumRetx in the failureType.).
Re claim 4:
Takahashi discloses wherein the cellular network and the endpoint device are configured for dual connectivity (Para.[0032]  In dual connectivity, the receiving unit 110, together with the communication node 1 00b, receives uplink data from the terminal 200. The transmitting unit 120, together with the communication node 1 00b, transmits downlink data to the terminal 200. The receiving unit 110 and the transmitting unit 120 constitute a communication unit that, together with the communication node 100b, communicates with the terminal 200).
Re claim 11:
Takahashi discloses wherein the failure information message is transmitted in response to the detecting the radio link failure (Fig.4 ref. S104 MCG failure information and Para.[0050]  At step S103, the UE, the connection between which and the MN and the SN is active, detects an MCG failure and Para.[0051]  At step S104, the UE transmits the MCG failure information to the SN).
Re claim 12:
Takahashi discloses wherein the failure information message is transmitted without a request from the cellular network (Fig.4 ref. S104 MCG failure information and Para.[0050]  At step S103, the UE, the connection between which and the MN and the SN is active, detects an MCG failure and Para.[0051]  At step S104, the UE transmits the MCG failure information to the SN).
Takahashi does not show a request from the cellular network, but does not explicitly state no request is used.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a failure information message can be transmitted without a request as an alternative to using a request.  Wu, as further evidence relied upon, also shows both alternatives of not using a request and using a request (Para.[0032,0034]).
Re claim 13:
Takahashi discloses wherein the failure information message comprises: a FailureInformation message; a MCGFailureInformation message; a SCGFailureInformation message; a SCGFailurelnformationNR message; or a SCGFailurelnformationEUTRA message (Fig.4 ref. S104 MCG failure information).
Re claim 14:
As discussed above, Takahashi in view of Wu meets all the limitations of the parent claim.
Takahashi further discloses wherein (Para.[0054]  The UE may include, in the MCGFailurelnformation, positional information indicating the position of the UE itself at the time when the UE detected an MCG failure and Fig.6 ref. measResultFreqList and measResultSCG-Failure-r16 OCTET STRING (CONTAINING MeasResultMCG-Failure)).
Takahashi does not explicitly disclose the base station identifier.
Wu discloses a base station identifier (Para.[0032]  Alternatively, the information of the link failure and the information of the measurement result may be in a single message. The single message may be a SCGFailurelnfomration message and Para.[0038]  For example, the information of the measurement result may include at least one of global cell identity, physical cell identity and carrier frequency of each of the at least one cell to identify the at least one cell of the secondary BS to which the measurement result(s) correspond and Para.[0038] The information of the measurement result may further include location information of the communication device. For example, the location information may include location coordinates and/or a horizontal velocity of the communication device).
As shown above, Wu discloses transmitting a base station identifier in a failure information message.  Although Wu discloses the failure information is a SCGFailureInformation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the base station identifier in a MCG failure information message because both the SCGFailureInformation and MCGFailureInformation are messages to indicate failure information for a cell group.
Takahashi and Wu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to include a base station identifier as taught by Wu in order to handle link failure in a wireless communication system (Wu Para.[0003]).
Re claim 16:
Takahashi discloses wherein the location information of the endpoint device further includes at least one of: an altitude, or an elevation (Para.[0054]  The UE may include, in the MCGFailurelnformation, positional information indicating the position of the UE itself at the time when the UE detected an MCG failure such as the positional information obtained by using a global navigation satellite system (GNSS) or failedPCelllD. The UE may include Locationlnfo illustrated in Fig. 6 in the MCGFailurelnformation and Fig. 6 ref. EllipsoidPointWithAltitudeandUncertaintyEllipsoid).
Re claim 17:
Takahashi discloses wherein the location information of the endpoint device further includes orientation information of the endpoint device (Fig. 6 ref. EllipsoidPointWithAltitudeandUncertaintyEllipsoid – where TS 36.355 Pg.35 defines this IE as containing orientationMajorAxid).
Re claim 18:
As discussed above, Takahashi in view of Wu meets all the limitations of the parent claim.
Takahashi does not explicitly disclose wherein the location information of the endpoint device further includes a velocity.
Wu discloses wherein the location information of the endpoint device further includes a velocity (Para.[0038] The information of the measurement result may further include location information of the communication device. For example, the location information may include location coordinates and/or a horizontal velocity of the communication device).
Takahashi and Wu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to include a velocity as taught by Wu in order to handle link failure in a wireless communication system (Wu Para.[0003]).
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 21:
	Claim 21 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 22:
	Claim 22 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 23:
	Claim 23 is rejected on the same grounds of rejection set forth in claim 4.

Claim(s) 5,6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Wu as applied to claim 1 above, and further in view of Prabhakar (US 20210195439).
Re claim 5:
As discussed above, Takahashi meets all the limitations of the parent claims.
Takahashi does not explicitly disclose wherein the dual connectivity is in accordance with two different types of radio access technologies.
Prabhakar discloses wherein the dual connectivity is in accordance with two different types of radio access technologies (Fig.5A ref. 508 LTE and ref. 510 NR and Para.[0108]  In some embodiments, a UE device may operate in an area with an Evolved Universal Terrestrial Radio Access (EUTRA) New Radio (NR) Dual Connectivity (ENDC) deployment, where the UE is connected to both a NR gNB in a non-standalone (NSA) deployment and an LTE eNB and Para.[0110]  In exemplary embodiments, the PCell is an LTE cell (such as an eNB) called the Master Cell Group (MCG) which acts as an anchor cell and on which initial signaling is established, while the SCell is a 5G NR cell (such as a gNB) called the Secondary Cell Group (SCG).
Takahashi and Prabhakar are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to include dual connectivity with two radio access technologies as taught by Prabhakar in order to increase throughput and performance (Prabhakar Para.[0109]).
Re claim 6:
As discussed above, Takahashi meets all the limitations of the parent claims.
Takahashi does not explicitly disclose wherein the two different types of radio access technologies comprise a long term evolution radio access technology and a fifth generation radio access technology.
Prabhakar discloses wherein the two different types of radio access technologies comprise a long term evolution radio access technology and a fifth generation radio access technology (Fig.5A ref. 508 LTE and ref. 510 NR and Para.[0108]  In some embodiments, a UE device may operate in an area with an Evolved Universal Terrestrial Radio Access (EUTRA) New Radio (NR) Dual Connectivity (ENDC) deployment, where the UE is connected to both a NR gNB in a non-standalone (NSA) deployment and an LTE eNB and Para.[0110]  In exemplary embodiments, the PCell is an LTE cell (such as an eNB) called the Master Cell Group (MCG) which acts as an anchor cell and on which initial signaling is established, while the SCell is a 5G NR cell (such as a gNB) called the Secondary Cell Group (SCG).
Takahashi and Prabhakar are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to include dual connectivity with two radio access technologies as taught by Prabhakar in order to increase throughput and performance (Prabhakar Para.[0109]).
Re claim 10:
As discussed above, Takahashi meets all the limitations of the parent claims.
Takahashi does not explicitly disclose wherein the primary cell group operates in accordance with a first type of radio access technology, and wherein the secondary cell group associated with the endpoint device operates in accordance with a second type of radio access technology.
Prabhakar discloses wherein the primary cell group operates in accordance with a first type of radio access technology, and wherein the secondary cell group associated with the endpoint device operates in accordance with a second type of radio access technology (Fig.5A ref. 508 LTE and ref. 510 NR and Para.[0108]  In some embodiments, a UE device may operate in an area with an Evolved Universal Terrestrial Radio Access (EUTRA) New Radio (NR) Dual Connectivity (ENDC) deployment, where the UE is connected to both a NR gNB in a non-standalone (NSA) deployment and an LTE eNB and Para.[0110]  In exemplary embodiments, the PCell is an LTE cell (such as an eNB) called the Master Cell Group (MCG) which acts as an anchor cell and on which initial signaling is established, while the SCell is a 5G NR cell (such as a gNB) called the Secondary Cell Group (SCG).
Takahashi and Prabhakar are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to include dual connectivity with two radio access technologies as taught by Prabhakar in order to increase throughput and performance (Prabhakar Para.[0109]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Wu as applied to claim 1 above, and further in view of Babaei (US 20180124612).

Re claim 15:
As discussed above, Takahashi meets all the limitations of the parent claims.
Takahashi does not explicitly disclose wherein the failure information message is transmitted on an uplink DCCH logical channel.
Babaei discloses wherein the failure information message is transmitted on an uplink DCCH logical channel (Para.[0232]  In an example, the UE may submit the SCGFailureInformation message to lower layers for transmission. In an example, the SCGFailureInformation message may be used to provide information regarding failures detected by the UE. In an example, the signalling radio bearer used for this message may be SRB1. In an example, the RLC-SAP mode for this message may be AM (acknowledgement mode). In example, the corresponding logical channel may be DCCH).
As shown above, Babaei discloses transmitting a failure information message on an uplink DCCH logical channel.  Although Babaei discloses the failure information is a SCGFailureInformation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit a MCGFailureInformation message on an uplink DCCH logical channel because both the SCGFailureInformation and MCGFailureInformation are messages to indicate failure information for a cell group.
Takahashi and Babaei are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi to include a uplink DCCH logical channel as taught by Babaei in order to use a well-known uplink channel type.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 10-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US 20210337616) and Kim (WO 20220/075626) show detecting a failure in a MCG and sending a MCG Failure information message.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471